Title: To Benjamin Franklin from Robert Hunter Morris: Commission, 24 February 1756
From: Morris, Robert Hunter
To: Franklin, Benjamin


After the bitter year-end controversy over commissioning the officers elected under the terms of the new militia law, the matter rested for a month while Governor Morris and the law’s chief proponent, Benjamin Franklin, were absent from Philadelphia. On February 12, a week after Franklin’s return to the city, he was elected colonel, William Masters lieutenant colonel, and John Ross major of the City Regiment. After searching in vain for a way to nullify or disregard the election, the governor and his Council approved the organization of the City Regiment on the thirteenth, and Morris issued the commission printed here eleven days later.
That Franklin’s command of the militia touched basic points in the power struggle between the Assembly and proprietary party is made abundantly clear in reports to Thomas Penn from his officers in Pennsylvania: early in January 1756 William Peters told him that the “Friends and their prime Minister Mr F———” were busy putting the militia law into effect, but suspicions were widespread that the “mighty Favourite Mr. F———has a design to dupe” both the Quakers and the Proprietors and assume full personal power in the province. At the same time William Allen and Israel Pemberton, unlikely bedfellows, were said to be joined in opposing Franklin’s popularity. When Morris decided “against all reason and without advice” to approve Franklin’s commission, Richard Peters asserted that Morris “will lose all Character,” to which Penn replied that “I much wonder the Governor would appoint Mr. Franklin Colonel. He should never have any commission given to him till it is certain he has changed his sentiments.” After the City Regiment had been organized for two months, Peters wrote that “The City is in an infinite distraction all owing to the Officers of the Militia puffed up and now solely directed by Colonel Franklin,” and that Franklin was determined to get rid of the proprietary “Yoke as he calls it.” Furthermore, by controlling militia officer elections and in turn using their influence in the general elections, Franklin would secure a set of Assemblymen “he may turn and twist as he pleases.” Thus, Peters was convinced the Militia Act had to be disallowed to curtail Franklin’s power.
 
[February 24, 1756]
By THE HonourableRobert Hunter Morris, Esq;
Lieutenant Governor and Commander in Chief of the Province of Pennsylvania and Counties of New-Castle, Kent and Sussex on Delaware.
To Benjamin Franklin Esqr. Greeting.
Reposing especial Trust and Confidence, as well in your Care, Diligence and Circumspection, as in your Loyalty and Courage, I Have Nominated, Constituted and Appointed, and I do by Virtue of the Powers and Authorities unto Me given, hereby Nominate, Constitute and appoint You the said Benjamin Franklin Colonel of a Regiment of Foot-Militia formed in and called the Regiment of, the City of Philadelphia
You are therefore to take the said Regiment into Your Charge and Care, as Colonel thereof, and duly to Exercise both the Officers and Soldiers of that Regiment in Arms. And as they are hereby Commanded to obey You as their Colonel So are You likewise to observe and follow such Orders and Directions, from time to time, as You shall receive from the Commander in Chief for the time being, of the said Province, or any other Your Superior Officer or Officers, according to the Rules and Discipline of War, in Pursuance of the Trust reposed in You. And for Your so doing this shall be Your Commission.

Given under my Hand and Seal at Arms, at Philadelphia, the twenty fourth Day of February in the twenty ninth Year of his Majesty’s Reign, Annoque Domini 17 56.
By His Honours Command.
  Richard Peters Secretary  Robt: H: Morris
 
Endorsed: Be it remembered that on the Twenty Eighth Day of February 1756 the within named Benjamin Franklin took the Oaths of Allegiance Supremacy and Abjuration made and subscribed the usual Declaration of Fidelity &c. as prescribed by Law, and also took an Oath faithfully to execute and discharge the Trust in him reposed by the within Commission.
Before Richard Peters
duly authorized for that purpose by Dedimus Potestatem under the Great Seal of the Province.
